The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 3, 2014

                                     No. 04-12-00739-CR

                                Jose Guadalupe MARTINEZ,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                   From the 38th Judicial District Court, Real County, Texas
                               Trial Court No. 2010-1132-DR
                      The Honorable Camile G. Dubose, Judge Presiding


                                        ORDER

Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Luz Elena D. Chapa, Justice

       Appellant’s motion for extension of time to file his motion for rehearing is granted.
We order the motion for rehearing due December 19, 2014.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court